Citation Nr: 0917020	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-06 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for chronic ear 
infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 1986 and from October 1990 to September 1997, 
including service in Southwest Asia during the Persian Gulf 
War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and March 2004 decisions of the RO.  
In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  A 
transcript of the hearing is associated with the record.  

In a decision dated December 2007, the Board granted the 
Veteran's application to reopen prior final decisions on 
claims of service connection for bilateral knee disability 
and left ear hearing loss, and remanded the claims listed on 
the title page to the RO, via the Appeals Management Center 
(AMC), in Washington, DC, for further evidentiary 
development.

In a May 2007 written statement, the Veteran raised claims of 
entitlement to service connection for a cervical spine/neck 
disability and for depression, as secondary to his service- 
connected conditions and a claim for increased rating for the 
service-connected status-post right little finger injury with 
residual flexion contracture and posttraumatic 
osteoarthritis.  As those issues have not been adjudicated, 
they are referred to the RO for appropriate action.

In April 2009 written arguments, the Veteran's representative 
stated that there were six issues on appeal.  As discussed 
above, the Board has jurisdiction of only those issues listed 
on the title page of this decision.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (2008)(the following sequence is 
required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, the VA 
must respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the 
claims, but finds that it must remand this case as the RO has 
failed to comply with the Board's previous remand directives.  

The Board remanded this case in December 2007, in part, to 
obtain medical opinion regarding the nature and etiology of 
the Veteran's claimed bilateral knee, left ear hearing loss 
and chronic ear infections.  The AMC did not schedule the 
Veteran for VA examinations as directed.  Therefore, the case 
is remanded for compliance with the terms of the previous 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any knee condition.  All necessary studies 
and tests should be conducted.  The claims 
file should be made available to the 
examiner for review.  Following an 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently 
demonstrated disability, identified by 
diagnosis, affecting either knee is 
related to service. 

If any symptoms cannot be attributed to a 
known clinical diagnosis, the examiner 
should be requested to determine whether 
the Veteran manifests any signs or 
symptoms of an undiagnosed illness, or a 
medically unexplained chronic multisymptom 
illness.  The Board notes that 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period are considered "chronic."

A complete rationale should be given for 
all opinions and conclusions expressed.  
If any opinion cannot be provided without 
resort to speculation, the examiner must 
explain the reasons why such opinion 
cannot be provided.

2.  Schedule the Veteran for an 
audiological examination to determine the 
current nature and likely etiology of any 
left ear hearing loss and chronic ear 
infections.  All necessary studies and 
tests should be conducted.  The claims 
file should be made available to the 
examiner for review.  Based on the 
examination and review of the record, the 
examiner should express an opinion as to:

    i) Did the Veteran's preexisting left 
ear hearing loss or left ear cholesteatoma 
undergo a permanent increase in severity 
during his period of active service?

    ii) If your response to question #1 is 
affirmative (the left ear hearing loss or 
left ear cholesteatoma did increase in 
severity in service), is it clear and 
unmistakable that the increase in severity 
was due to natural progression of the 
disorder?

A complete rationale should be given for 
all opinions and conclusions expressed.  
If any opinion cannot be provided without 
resort to speculation, the examiner must 
explain the reasons why such opinion 
cannot be provided.

3.  Thereafter, readjudicate the issues on 
appeal.  If any determination is adverse 
to the Veteran, issue a Supplemental 
Statement of the Case (SSOC), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  The Veteran and his 
representative should be provided an 
appropriate opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

